Allowable Subject Matter
	Claims 1-3, 6-20, 31, 38, 49, 56, and 57 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “processor circuitry to execute the instructions a backlight analyzer to:
determine a first baseline luminance level based on pixel data of a frame to be displayed via a screen of a display device, the first baseline luminance level associated with a first segment of a backlight of the screen of a display device based on pixel data defining a frame of content to be displayed via the screen; determine a second baseline luminance level based on the pixel data, the second baseline luminance level associated with a second segment of the backlight different than the first segment based on the pixel data;
a segment-pair ratio analyzer to determine a segment-pair luminance ratio between the first and second segments based on the first and second baseline luminance levels; determine a value for a local dimming factor, the value within a range of potential local dimming factor values, different ones of the potential local dimming factor values to indicate respective ones of different threshold limits on the segment-pair luminance ratio between the first and second segments, the value corresponding to a particular threshold limit of the different threshold limits; and a luminance controller to adjust, when the segment-pair luminance ratio passes the particular threshold limit, an amount of power provided to at least one of the first segment of the backlight or the second segment of the backlight when the segment-pair luminance ratio satisfies a threshold.” as claimed (emphasis added).


	As to claims 12-13, 20, 38, and 49, the prior art of record fails to teach or suggest, either alone or in combination “determine a first baseline luminance level based on pixel data of a frame to be displayed via a screen of a display device, the first baseline luminance level associated with a first segment of a backlight of the screen; determine a second baseline luminance level based on the pixel data, the second baseline luminance level associated with a second segment of the backlight different than the first segment; backlight analyzer is to determine a global luminance ratio between a third baseline luminance level and a full power luminance level of the backlight, the third baseline luminance level corresponding to a brightest pixel value in the pixel data corresponding to an entirety of the frame, the luminance controller to; determine a segment-pair luminance ratio between the first and second segments based on the first and second baseline luminance levels; adjust, when the segment-pair luminance ratio satisfies a threshold, an amount of power provided to at least one of the first segment of the backlight or the second segment of the backlight; and adjust the amount of power provided to both the first segment of the backlight and the second segment of the backlight based on the global luminance ratio.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.